    Case 3:19-cr-00144-JAG Document 1 Filed 10/01/19 Page 1 of 2 PageID# 1

                                                                                   "«    IL    g
                         IN THE UNITED STATES DISTRICT COURT                        OCT - I 2019
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division                           CLERK. U^.DISTRICT COURT
                                                                                    RiCHMOND VA


                                                           Criminal No. 3:I9-CR-144
 UNITED STATES OF AMERICA
                                                            18 U.S.C.§ 922(g)(1)
                                                            Possession of a Firearm by a Convicted
        V.                                                 Felon
                                                           (Count One)

 TREVOR LANCE BIENIEK,                                     26 U.S.C. § 5861
                                                           Possession of an Unregistered Firearm
                                                           (Count Two)
                        Defendant.
                                                           Forfeiture Notice



                                         INDICTMENT


                      OCTOBER 2019 TERM - At Richmond, Virginia


THE GRAND JURY CHARGES THAT:



                                          COUNT ONE
                           (Possession of Firearm by Convicted Felon)

       On or about February 10, 2019, in the Eastem District of Virginia and within the

jurisdiction of this Court, the defendant, TREVOR LANCE BIENIEK, knowing he had previously

been convicted of a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed a firearm, to wit: a Remington model 870,12 gauge shotgun, serial number RS00092Y,

which had been shipped and transported in interstate and foreign commerce.

(In violation of Title 18, United States Code, Section 922(g)(1).)
Case 3:19-cr-00144-JAG Document 1 Filed 10/01/19 Page 2 of 2 PageID# 2
